Holmes, J.,
dissenting. Because the majority has misconstrued the authority delegated to the State Employment Relations Board by the General Assembly in R.C. 4117.16(A) and, in its desire to reach the stated result, has ignored prior decisions of this court in analyzing the doctrine of separation of powers, I must respectfully dissent. R.C. 4117.16(A) unconstitutionally delegates legislative power to define the jurisdiction of common pleas courts to an administrative board whose discretion is neither guided by -an intelligible standard nor subject to effective judicial review.
The presumption that all statutes are enacted in compliance with the United States and Ohio Constitutions, R.C. 1.47(A); State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E. 2d 59, is but the starting point in any statutory analysis. This presumption of constitutionality is a doctrine of deference to legislative authority, not a doctrine of justification to shield the legislature from constitutional review, exalting legislatively enunciated public policy over essential constitutional principles.
“The Constitution of Ohio has delegated to the General Assembly the legislative authority of this state. This authority is only subject to the express limitations found in the Constitution itself and the implied limitation that it must fall within the scope of legislative authority, as distinguished from judicial and executive authority conferred upon other departments. Except for the provisions relating to the initiative and referendum, all legislative author*65ity of the state must be exercised by the General Assembly alone.
“The essential principle underlying the policy of the division of powers of government into three departments is that powers properly belonging to one of the departments ought not to be directly and completely administered by either of the other departments, and further that none of them ought to possess directly or indirectly an overruling influence over the others.” State, ex rel. Bryant, v. Akron Metro. Park Dist. (1929), 120 Ohio St. 464, 473, 166 N.E. 407, 410. See, also, Fairview v. Giffee (1905), 73 Ohio St. 183, 187, 76 N.E. 865, 866; South Euclid v. Jemison (1986), 28 Ohio St. 3d 157, 28 OBR 250, 503 N.E. 2d 136. To permit the accumulation of powers in any one branch is, in the words of James Madison, “ ‘the very definition of tyranny.’ ” State, ex rel. Bryant, supra, at 473, 166 N.E. at 410.
Our Constitution vests the judicial power solely in the courts, Section 1, Article IV; State, ex rel., v. Harmon (1877), 31 Ohio St. 250, including the power to enjoin unlawful acts, Putnam v. Valentine (1831), 5 Ohio 187, syllabus. However, as noted by the majority, the power to define the jurisdiction of the courts, particularly here the courts of common pleas, is vested in the General Assembly. Section 4, Article IV, Ohio Constitution. It is conceivable, then, that the legislature, in enacting R.C. 4117.16, could have divested the court of common pleas of jurisdiction over strikes by public employees, wholly preventing the court from exercising its injunctive powers in that area. This it did not do. Nor did the legislature grant SERB the power to enjoin such actions. This it could not do, as to do so would grant to an administrative body a power reserved for the judiciary.
Instead, the General Assembly chose to grant the common pleas court, in principle, injunctive jurisdiction over public employee strikes. However, the legislature conditioned such jurisdiction on an administrative finding of “clear and present danger.” R.C. 4117.16(A). Essentially, the legislature has “defined” the court’s jurisdiction as existing whenever a board, made up of three members appointed by the Governor with the advice and consent of the Senate, R.C. 4117.02(A), determines on a case-by-case basis that the court should be able to act. The majority’s claim that it is the legislature and not SERB which is actually controlling the court’s jurisdiction is astounding when it is additionally considered that the board’s standard (“clear and present danger to the health or safety of the public”) in making its determination requires no unique administrative expertise, and that the board, in the event of a negative determination, is accountable not to an independent judiciary and not to the legislature, but solely to the Governor, who, of course, has no power to overrule a particular decision. The majority, without citation to authority, makes the broad claim that the legislature “has the incontrovertible authority to condition the court’s jurisdiction on a finding of an administrative agency.” The majority’s lone example in support of this claim is the scheme provided for appeal of orders by the Industrial Commission. R.C. 4123.519.
R.C. 4117.16(A) and 4123.519 share absolutely no salient characteristics. R.C. 4123.519,4 of course, deals *66with the common pleas court’s appellate jurisdiction to review the proceedings of administrative agencies, granted in Section 4(B), Article IV of the Ohio Constitution. Most importantly, jurisdiction of the court is not conditioned in any procedural way by any action of the Industrial Commission. The legislature determined that decisions as to the extent of disability are never appealable, regardless of the outcome, and all other decisions are always appealable. The Industrial Commission does not “control” the court’s appellate jurisdiction, except tangentially, by the exercise of its discretion. In R.C. 4123.519, the legislature directly defined the court’s jurisdiction to exclude certain types of decisions, not certain types of outcomes beyond the legislature’s control.
R.C. 4117.16(A), on the other hand, deals with the court’s original jurisdiction to issue injunctions. The determination made by SERB is not necessarily a final one affecting individual rights, but is preliminary to a determination of those rights (to strike) by the court. In one case, SERB will determine no clear and present danger exists, and the court will be without power to exercise its jurisdiction. In another case, clear and present danger will be found by SERB, granting the court jurisdiction. But the statute is unclear as to the effect of a positive SERB determination. Is the court permitted to redetermine the “clear and present danger” issue — a normal part of its injunctive function? If so, SERB’S determination is a redundant formality, devoid of function. Alternatively, due to the time constraints imposed by the seventy-two-hour temporary restraining order, must the court assume the correctness of SERB’S finding, in which case it is required “to issue orders to further enjoin the strike”? If so, the court is nothing but the de facto agent of SERB, being bound by its unreviewable determination. The “discretion” granted the court to enter an injunction for any period of time up to sixty days does nothing to alleviate this unconstitutional encroachment on judicial power.
Having stated the foregoing, I am not of the opinion that the legislature is prohibited from delegating certain of its powers, possibly even its authority over the jurisdiction of the courts of common pleas, to administrative agencies in all cases. “Although the General Assembly is precluded from delegating its legislative function, this court has consistently recognized that the General Assembly can delegate discretionary functions to administrative bodies or offices so that they can apply the law to various sets of facts or circumstances.” Blue Cross v. Ratchford (1980), 64 Ohio St. 2d 256, 259, 18 O.O. 3d 450, 452, 416 N.E. 2d 614, 617. Any such delegation of authority must, however, be accompanied by certain safeguards. In Ratchford, this court held in the syllabus: “A statute does not unconstitutionally delegate legislative power if it establishes, through legislative policy and such standards as are practical, an intelligible principle to which the administrative officer or body must conform and further establishes a procedure whereby exercise of the discretion can be reviewed effec*67tively.” R.C. 4117.16(A) contains neither of these safeguards.
The fact that the “clear and present danger” standard established to guide SERB is not at all intelligible is most evident from the varying constructions given that phrase in both lower courts and the agency itself. Moreover, these terms were not defined by the General Assembly, compelling SERB to define them in a given case. The majority surmises that statewide uniformity in applying this standard is encouraged by giving the task to an unchecked political body which is neither bound internally by the doctrine of stare decisis nor subject to external judicial review of such standard. The statutory scheme contains no guarantee that SERB will not continually redefine its “clear and present danger” standard to meet the circumstances of a given case. The judiciary, including the eighty-eight separate courts of common pleas the majority seems somehow concerned about, is better equipped to ensure, by the process of appeal, the removal of local inconsistencies and provide the uniform, intelligible principle sought after. The present statute permits the jurisdiction of courts of common pleas to be decided piecemeal, case by case, on the basis of a shifting, unintelligible standard to which SERB need not consistently conform. “This court has held again and again that matters relating to the jurisdiction of courts of common pleas in the several counties must be uniform throughout the state. Matters dealing with the procedure under that jurisdiction must be equally uniform * * *.” Andrews v. State, ex rel. Henry (1922), 104 Ohio St. 384, 388, 135 N.E. 655, 656.
Finally, and most importantly, R.C. 4117.16(A) fails to provide any procedure whereby the exercise of SERB’s discretion can be effectively reviewed. Furthermore, no other effective avenue of appeal is available. An appeal pursuant to R.C. Chapter 119 does not lie here, as such appeals are available only to “any party adversely affected by any order of an agency issued pursuant to any * * * adjudication” (emphasis added) other than orders concerning licenses. R.C. 119.12. As previously mentioned, the determination made by SERB under R.C. 4117.16(A) is not an “order,” but is a preliminary determination. Furthermore, despite the majority’s sidestep of this crucial element in the statute’s analysis, an action in mandamus will not lie to control SERB’s discretion. R.C. 2731.03 provides:
“The writ of mandamus may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, but it cannot control judicial discretion.”
See, also, State, ex rel. Ohio Council 8, v. Spellacy (1985), 17 Ohio St. 3d 112, 17 OBR 260, 478 N.E. 2d 229; State, ex rel. Luckhaupt, v. McClelland (1949), 151 Ohio St. 17, 38 O.O. 483, 84 N.E. 2d 275. The availability of mandamus, or any other method of review of SERB’s determination under R.C. 4117.16(A), is properly at issue herein, as such availability of meaningful review is vital to the constitutionality of the statute.
The above portions of R.C. 4117.16 (A) constitute an unconstitutional delegation of legislative authority, following the standards set forth in Blue Cross v. Ratchford, supra. I would further hold that the offensive portions of the statute are severable, pursuant to R.C. 1.50 and Geiger v. Geiger (1927), 117 Ohio St. 451, 160 N.E. 28, and would uphold the action taken by the trial court below, thus affirming the court of appeals in each case below. R.C. 4117.16 was but a *68part of the sweeping emergency legislation known as S.B. No. 133, hastily enacted to provide collective bargaining for public employees.5 It devolves upon the judiciary to examine those enactments when challenged as unconstitutional with a disinterested, deliberate resolve, and not with equal haste. I therefore respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.

 R.C. 4123.519 provides, in pertinent part:
“The claimant or the employer may appeal a decision of the industrial commission or of its staff hearing officer made pursuant to division (B)(6) of section 4121.35 of the *66Revised Code in any injury or occupational disease case, other than a decision as to the extent of disability, to the court of common pleas of the county in which the injury was inflicted or in which the contract of employment was made if the injury occurred outside the state * * (Emphasis added.)


 S.B. No. 133 was introduced in the Senate on March 18, 1983 and signed into law on July 6, 1983. During this three-and-one-half-month span, almost two hundred changes were made in its wording. O’Reilly, Ohio Public Employee Collective Bargaining (1984) 7-9.